Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00598-CR

                                     IN RE Harold S. BOWENS Jr.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 3, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On August 21, 2014, relator Harold S. Bowens Jr. filed a pro se petition for writ of

mandamus complaining that the trial court has “refused to enforce” his plea bargain agreement.

Relator was convicted of murder in October 1985 and no direct appeal of his conviction or sentence

was taken to this court.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2014); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding “Article 11.07 provides the exclusive



1
 This proceeding arises out of Cause No. 1985CR3726, styled The State of Texas v. Harold Bowens, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                                 04-14-00598-CR


means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is dismissed for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-